 Case 1:20-cv-00353-SB Document 32 Filed 07/12/21 Page 1 of 1 PageID #: 381



LAW OFFICE OF DANIEL C. HERR LLC
                                                                 1225 N. King Street
                                                                 Suite 1000 (10th Floor)
                                                                 Wilmington, DE 19801
                                                                 t (302) 483-7060
                                                                 f (302) 483-7065
                                                                 dherr@dherrlaw.com

                                                                 *licensed in de and pa


                                       July 12, 2021


VIA ELECTRONIC FILING ONLY
The Honorable Stephanos Bibas, Circuit Judge


      RE: Kennedy v. Sallie Mae Bank, C.A. No. 20-353-SB;
          Notice of Settlement.


Dear Your Honor:

      I am pleased to inform the Court that the parties in the above-referenced

matter have reached a settlement in principle. We anticipate submitting a stipulation

of dismissal with prejudice for the Court’s consideration within 30 days’ time.

      We are available at the Court’s convenience for questions or concerns.


                                             Respectfully,

                                             /s/Daniel C. Herr
                                             Daniel C. Herr, Esquire (No 5497)


cc:   All Counsel of Record (by electronic filing only)
